Citation Nr: 0932475	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959 
and from September 1959 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have onset in service 
and was not caused or aggravated by his active service.  

2.  The Veteran's tinnitus did not have onset in service and 
was not caused or aggravated by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The Veteran has asserted in numerous statements that he first 
started to experience hearing loss and tinnitus in service 
and has experienced these conditions since then.  However, 
there is no evidence in the Veteran's service treatment 
records that he suffered from hearing loss or tinnitus.  The 
Veteran's hearing was tested on induction into service in 
March 1957 using a whispered voice hearing test on which the 
Veteran scored a 15/15.  The Veteran was also given hearing 
evaluations in March 1959 and prior to separation from 
service in July 1962.  He scored a 15/15 on the whispered 
voice hearing tests.  

On the Veteran's report of medical history which he completed 
at separation from service, the Veteran does not indicate any 
ear problems or hearing loss.  This is evidence that the 
Veteran did not have a hearing loss disability at separation 
from service nor did he suffer from tinnitus.  

The first evidence of a hearing loss disability of record is 
a January 2006 VA Audiology Consult.  The Veteran was found 
to have moderate to severe mixed hearing loss in the right 
ear and mild to severe high frequency sensorineural hearing 
loss in the left ear.  Middle ear pathology of the right ear 
was consistent with a diagnosis of cholesteatoma.  Cochlear 
hearing loss was suspected in both ears with aging and 
possibly noise contributing etiologies.  The Veteran also 
reported tinnitus.  

The Veteran had a tympanomastoid operation on the right ear 
in April 2006.

In July, the Veteran underwent a VA hearing evaluation in 
connection with his current claim.  The Veteran reported 
exposure in the military to load noise from his work as a 
track vehicle mechanic.  He denied any exposure to loud noise 
outside the military.  According to the examiner, the Veteran 
denied experiencing tinnitus, although the Veteran disputes 
this.  The Veteran had a flat (abnormal) tympanogram in the 
right ear.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 45, 40, 45, 45, and 50 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
30, 30, 45, 55, and 55 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 
88% and left ear discrimination at 80%.  Thus, the Veteran 
currently meets the criteria for a hearing loss disability 
set forth at 38 C.F.R. § 3.385.  

However, the VA examiner concluded that it would be 
speculation on her part to determine whether the Veteran's 
hearing loss was the result of service in light of the 
abnormal tympanogram results.  Retesting was recommended.  

In February 2007, the Veteran submitted the results of 
audiological testing conducted by P.B., a hearing instrument 
specialist at NewSound Hearing.  As the test results are 
reported in graphical form, and it is unclear whether the 
speech discrimination test was the Maryland CNC test, these 
results have little probative value.  There is also no 
evidence that P.B reviewed any of the Veteran's medical 
records.  However, P.B. opined that the Veteran's hearing 
loss is consistent with the type of work he performed in the 
military and not unlike that of other service members who 
served in the tank corp.  

The Veteran was afforded another VA audiological examination 
in November 2007.  He reported hearing problems and 
intermittent tinnitus since military service and military 
noise exposure to gunfire, artillery, and heavy machinery.  
He denied any post-service noise exposure.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 60, 55, 35, 45, and 50 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
20, 20, 45, 50, and 50 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 
84% and left ear discrimination at 82%.  

The examiner concluded that because of the resultant hearing 
difficulties following the Veteran's ear surgery on the right 
ear and inconsistencies in the audiological test results, he 
was unable to render an opinion as to whether the Veteran's 
hearing loss and tinnitus were the result of the Veteran's 
military service without resorting to speculation.  

The Board notes that the Veteran is competent to report 
symptoms such as diminished hearing and ringing or buzzing in 
the ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the etiology of any subjective hearing loss or 
tinnitus the Veteran currently experiences is a medical 
question on which the Veteran is not competent to provide an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder). 

The Board acknowledges that the Veteran was most likely 
exposed to loud noise during his active service.  However, 
the only evidence to establish that the Veteran's hearing 
loss or tinnitus had its onset during his active service is 
the Veteran's claim that he experienced hearing loss and 
tinnitus contemporaneous to his service.  However, there are 
no private or service treatment records documenting hearing 
loss or tinnitus either in service or for many years after 
service.  Indeed there is no evidence of any hearing loss 
disability until January 2006, over forty years after 
service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
must find that the service and post-service record outweigh 
the Veteran's statements regarding hearing loss and tinnitus 
since service. 

The Board acknowledges that the Veteran has submitted an 
opinion from a "hearing instrument specialist", P.B. that 
the Veteran's hearing loss is consistent with his exposure to 
loud noise in service.  It is unclear to the Board whether a 
hearing instrument specialist has any medical training the 
would make P.B. competent to render a medical opinion as to 
the etiology of the Veteran's hearing loss and tinnitus or 
whether he is simply a hearing aide technician.  However, 
even assuming that he has some medical training, there is no 
evidence that P.B. was aware of or considered other potential 
causes of the Veteran's hearing loss and tinnitus such as the 
Veteran's right ear surgery in determining the etiology of 
the Veteran's disability.  He does not discuss the Veteran's 
medical history in his February 2007 letter, and there is no 
evidence that he either reviewed the Veteran's medical 
records or was provided with a complete medical history by 
the Veteran.  Thus, as P.B. appears to have based his opinion 
on incomplete evidence, the Board finds it has little 
probative value and is outweighed by other evidence of record 
suggesting an onset of hearing difficulties many years after 
service.  

Based on VA treatment records and examinations suggesting 
that other factors such as a right ear surgery and aging have 
caused or contributed to the Veteran's hearing loss, as well 
as the absence of any objective evidence of hearing loss or 
tinnitus in service or for over forty years after service, 
the Board finds that the Veteran's hearing loss and tinnitus 
did not have onset in service or within one year of service 
or were not caused or aggravated by the Veteran's active 
service.  Accordingly, entitlement to service connection for 
bilateral hearing loss and tinnitus is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by a letter sent to the 
Veteran in March 2006, prior to the initial unfavorable 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded VA examinations in November 2007 and July 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


